
	

113 HR 2327 IH: Veterans Economic Opportunity Administration Act of 2013
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2327
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish in
		  the Department of Veterans Affairs a Veterans Economic Opportunity
		  Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Economic Opportunity Administration Act of 2013.
		2.Establishment of
			 Veterans Economic Opportunity Administration of Department of Veterans
			 Affairs
			(a)Economic
			 Opportunity AdministrationPart V of title 38, United States
			 Code, is amended by adding at the end the following new chapter:
				
					80Veterans Economic
				Opportunity Administration
						
							8001. Organization of Administration.
							8002. Functions of Administration.
						
						8001.Organization
				of Administration
							(a)Veterans
				Economic Opportunity AdministrationThere is in the Department of
				Veterans Affairs a Veterans Economic Opportunity Administration. The primary
				function of the Veterans Economic Opportunity Administration is the
				administration of the programs of the Department which provide assistance
				related to economic opportunity to veterans and their dependents and
				survivors.
							(b)Under Secretary
				for Economic OpportunityThe
				Veterans Economic Opportunity Administration is under the Under Secretary for
				Veterans Economic Opportunity, who is directly responsible to the Secretary for
				the operations of the Administration.
							8002.Functions of
				Administration
							The Veterans
				Economic Opportunity Administration is responsible for the administration of
				the following programs of the Department:
								(1)Vocational
				rehabilitation and employment programs.
								(2)Educational
				assistance programs.
								(3)Veterans’ housing
				loan and related programs.
								(4)Veterans small
				business programs, including the program under section 8127 of this
				title.
								.
			(b)Clerical
			 amendmentsThe tables of chapters at the beginning of title 38,
			 and of part V of title 38, are each amended by inserting after the item
			 relating to chapter 79 the following new item:
				
					
						80.
				  Veterans Economic Opportunity
				  Administration8001
					
					.
			3.Under Secretary
			 for Veterans Economic Opportunity
			(a)Under
			 SecretaryChapter 3 of title 38, United States Code, is amended
			 by inserting after section 306 the following new section:
				
					306A.Under
				Secretary for Veterans Economic Opportunity
						(a)Under
				SecretaryThere is in the
				Department an Under Secretary for Veterans Economic Opportunity, who is
				appointed by the President, by and with the advice and consent of the Senate.
				The Under Secretary for Veterans Economic Opportunity shall be appointed
				without regard to political affiliation or activity and solely on the basis of
				demonstrated ability in—
							(1)information
				technology; and
							(2)the administration
				of programs within the Veterans Economic Opportunity Administration or programs
				of similar content and scope.
							(b)ResponsibilitiesThe Under Secretary for Veterans Economic
				Opportunity is the head of, and is directly responsible to the Secretary for
				the operations of, the Veterans Economic Opportunity Administration.
						(c)Vacancies(1)Whenever a vacancy in
				the position of Under Secretary for Veterans Economic Opportunity occurs or is
				anticipated, the Secretary shall establish a commission to recommend
				individuals to the President for appointment to the position.
							(2)A commission established under this
				subsection shall be composed of the following members appointed by the
				Secretary:
								(A)Three persons representing education and
				training, vocational rehabilitation, employment, real estate, mortgage finance
				and related industries, and survivor benefits activities affected by the
				Veterans Economic Opportunity Administration.
								(B)Two persons representing veterans
				served by the Veterans Economic Opportunity Administration.
								(C)Two persons who have experience in the
				management of private sector benefits programs of similar content and scope to
				the economic opportunity programs of the Department.
								(D)The Deputy Secretary of Veterans
				Affairs.
								(E)The chairman of the Veterans’ Advisory
				Committee on Education formed under section 3692 of this title.
								(F)One person who has held the position of
				Under Secretary for Veterans Economic Opportunity, if the Secretary determines
				that it is desirable for such person to be a member of the commission.
								(3)A
				commission established under this subsection shall recommend at least three
				individuals for appointment to the position of Under Secretary for Veterans
				Economic Opportunity. The commission shall submit all recommendations to the
				Secretary. The Secretary shall forward the recommendations to the President and
				the Committees on Veterans’ Affairs of the Senate and House of Representatives
				with any comments the Secretary considers appropriate. Thereafter, the
				President may request the commission to recommend additional individuals for
				appointment.
							(4)The Assistant Secretary or Deputy
				Assistant Secretary of Veterans Affairs who performs personnel management and
				labor relations functions shall serve as the executive secretary of a
				commission established under this subsection.
							(d)Qualifications
				of recommended individualsEach individual recommended to the
				President by the commission for appointment to the position of Under Secretary
				for Veterans Economic Opportunity shall be an individual who has held a senior
				level position in the private sector with responsibilities relating to at least
				one of the following:
							(1)Education
				policy.
							(2)Vocational
				rehabilitation.
							(3)Employment.
							(4)Home loan
				finance.
							(5)Small business
				development.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 306 the following
			 new item:
				
					
						306A. Under Secretary for Veterans
				Economic
				Opportunity.
					
					.
			(c)Conforming
			 amendmentsSuch title is further amended—
				(1)in section
			 7701(a), by inserting after assistance the following: ,
			 other than assistance related to economic opportunity,;
				(2)in section 7703,
			 by striking paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as
			 paragraphs (2) and (3), respectively;
				(3)in section
			 306(c)(2), by striking subparagraphs (A) and (E) and redesignating
			 subparagraphs (B), (C), (D), and (F), as subparagraphs (A) through (D),
			 respectively;
				(4)in section 317(d),
			 by inserting after Under Secretary for Benefits the following:
			 , the Under Secretary for Veterans Economic Opportunity,;
				(5)in section 318(d)(2), by inserting after
			 Under Secretary for Benefits the following: , the Under
			 Secretary for Veterans Economic Opportunity,;
				(6)in section
			 516(e)(2)(C), by striking Health and the Under Secretary for
			 Benefits and inserting Health, the Under Secretary for Benefits,
			 and the Under Secretary for Veterans Economic Opportunity;
				(7)in section 541(a)(2)(B), by striking
			 Health and the Under Secretary for Benefits and inserting
			 Health, the Under Secretary for Benefits, and the Under Secretary for
			 Veterans Economic Opportunity;
				(8)in section 542(a)(2)(A)(iii), by striking
			 Health and the Under Secretary for Benefits and inserting
			 Health, the Under Secretary for Benefits, and the Under Secretary for
			 Veterans Economic Opportunity;
				(9)in section 544(a)(2)(B)(vi), by striking
			 Health and the Under Secretary for Benefits and inserting
			 Health, the Under Secretary for Benefits, and the Under Secretary for
			 Veterans Economic Opportunity; and
				(10)in section 709(c)(2)(A), by inserting after
			 Under Secretary for Benefits the following: , the Under
			 Secretary for Veterans Economic Opportunity,.
				(d)Full-Time
			 employeesFor fiscal year
			 2014, the aggregate number of full-time equivalent employees authorized for the
			 Veterans Benefit Administration and the Veterans Economic Opportunity
			 Administration, as established under chapter 80 of title 38, United States
			 Code, as added by section 2, may not exceed 20,851.
			
